           Case 4:19-cv-00663-KGB Document 1 Filed 09/24/19 Page 1 of 5



                                                                         FILED
                                                                      U.S. DISTRICT COUR   ·-~
                                                                  EASTERN DISTRICT AR



                    IN THE UNITED STATES DISTRICT coffM!s .
                      EASTERN DISTRICT OF ARKANSA~Y=-~=:::::::i~~~~
                            WESTERN DIVISION

KAREN GABRIEL, as parent and next friend
of Infant John Doe,                                                PLAINTIFFS

V.                               CASE NO. '/.'19e.V66:3-K&i3

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT This case assigned to District U~~~~,=:_,DEFENDANT
                and to Magistrate Judge_....,,o~-=-saa;;~.....,.;....-

                                 COMPLAINT

      1. The Court's jurisdiction is pursuant to 28 U.S. C. § 1343.

      2. This is an action to secure relief for infant plaintiff which has been denied

to him by the Pulaski County Special School District, a public body corporate.

      3. The defendant Pulaski County Special School District operates

four public high schools in Pulaski County, Arkansas. The school superintendent

Dr. Charles McNulty. The school principal involved in the decision before the court

is Tracy Allen of Sylvan High school.

      4.     This action is brought under the Equal Protection and Due Process

clauses of the 14th Amendment of the United States Constitution, the Civil Rights

Act of 1866 and 42 U.S. C. § 1983.

      5. Plaintiff Karen Gabriel is the mother and next friend of Infant John Doe.

(John Doe is a fictitious name of the minor defendant. He is enrolled in one of the


                                          1
         Case 4:19-cv-00663-KGB Document 1 Filed 09/24/19 Page 2 of 5



public high schools operated by the defendant).



      6. Infant Doe was a student at Sylvan Hills Middle and High School during

for the 2017-19 school years. He is now a 10th grade student at Mills High School.

      7. Plaintiff Gabriel made the choice to enroll her child at Mills in order

to further his educational opportunities and to minimize and reduce the extent of

racial discrimination which Infant Doe suffered at Sylvan Hills High school.

      8. Plaintiff Gabriel is a United States veteran having served in the Air

Force. She also enrolled Infant Doe in Mills High school in order to take advantage

of the Junior Reserve Officer Training Corps (ROTC). Sylvan Hills does not offer

Junior ROTC.

      9. In April 2019, Plaintiff Gabriel made the decision to transfer her son

under the Arkansas School Choice law to Mills High School. The district granted

her choice. It now seeks to limit Infant Doe's participation in the athletic activity of

basketball. The district's decision was made on the recommendation of Sylvan Hills

Coach Kevin Davis and supported by Sylvan Hills principal, Tracy Allen.

      10. Infant Doe was a member of the Sylvan Hills basketball team during the

2018-19 school year. Sylvan Hills athletic department opposed Infant Doe's transfer

with the privilege of playing basketball for Mills.

      11. Coach Kevin Davis and Principal Tracy Allen did so by refusing to endorse

Plaintiff Gabriel's transfer of Infant Doe to Mills. See Exhibit A. Their stated

reason for their opposition is that Infant Doe was recruited and/or was changing



                                           2
         Case 4:19-cv-00663-KGB Document 1 Filed 09/24/19 Page 3 of 5



schools in order to participate in the athletic program of another school in violation

of rules promulgated by the Arkansas Activities Association (AAA).

       12. Exhibit A is a form provided by the AAA to schools regarding students

who may be changing from one school to another who also wishes to participate in

interschool athletics.

       13. The district asserts that Infant Doe was recruited by some unidentified

source to Mills so that he could play basketball. Coach Davis arrived at this

conclusion upon a private conversation with Infant Doe. Infant Doe has

contradicted Coach Davis. Further, Infant Doe is not his own educational

placement decision maker. Plaintiff Gabriel is responsible for such decisions.

       14. Plaintiff Gabriel assert that the district's decision to deny Infant Doe the

right to participate in athletic activities at Mills is racial. She presents for that

conclusion the comparative treatment by the district of Infant John Doe with that of

Infant Richard Doe.

       15. A similar situation arose at Sylvan High school during the 2017-18 school

year. Richard Doe, a white student, then enrolled at Sylvan High school transferred

from Sylvan Hills High school to Cabot High school. He participated in the Cabot

athletic basketball program during the 2018-10 school year. The district did not

take steps to prevent him from participating in varsity basketball at Cabot. Cabot is

a virtually all white school; Mills is mixed. (The involved student's name is blacked-

out and will be provided to the defendant upon service of this complaint).

       16. Richard Doe participated in the Cabot basketball program during



                                            3
           Case 4:19-cv-00663-KGB Document 1 Filed 09/24/19 Page 4 of 5



the 2018-19 school year. On information and belief, he is now preparing to

participate in basketball at Cabot High school for this school year.

         17. The single determining difference between the circumstances of John Doe

and Richard Doe is race. John Doe is African American, and Richard Doe is white.

The principal of Mills High school has approved the transfer. He is African

American. The principal, who refuses to complete the necessary form required by

the AAA in order to allow basketball privileges to John Doe is white.

         18. The aforedescribed conduct of unequal treatment due to race is proscribed

by the Equal Protection and Due Process clauses of the 14th Amendment and by 42

U.S. C. § 1983. Infant Doe has been and is being denied equal protection of the

laws as set forth above in the Constitution of the United States of America by the

conduct of the defendant school district through its against Tracy Allen and Kevin

Davis.

         19. The district is aware of the rights of African American students to be

free from discrimination due to race or color due to its years in defenses of racial

discrimination in multiple court proceedings. It is now asserting to the public a

"GENERAL OBLIGATION":

       .... to comply with the Constitution, to provide that no person is
discriminated against on the basis of race .... in the operation of the PCSSD and to
provide an equal educational opportunity for all students attending PCSSD schools.
Pulaski County Special School District Desegregation Plan 2000, p. 2(B)


         WHEREFORE, Plaintiff Gabriel requests that this matter be set for a

preliminary hearing regarding the rights of Infant John Doe to participate in the


                                            4
..       Case 4:19-cv-00663-KGB Document 1 Filed 09/24/19 Page 5 of 5



varsity athletic program at Mills High school for the 2019-20 school year and

thereafter. She further prays that the district refrain from any retaliatory actions

against her and Infant Doe because they asserted herein the rights for Infant Doe to

engage in equal opportunity as comparable white students who have transferred

from Sylvan Hills High school to other schools. Plaintiff also prays that she be

awarded her costs and such reasonable attorney fees as are allowed pursuant to 42

U.S.C. 1988.




                                 /.     n               046
                                 JOHNW. WALKER, P.A.
                                 1723 Broadway
                                 Little Rock, Arkansas 72206
                                 501-374-3758
                                 Email: johnwalkeratty@aol.com



Date: September 24, 2019




                                          5
